DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 7, 2020.  As directed by the amendment: claims 1-6, 8, 9, 12, 20, and 23 have been amended.  Thus, claims 1-6, 8, 9, 12, 17, 19-25, and 27-28 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and most 112(b) rejections previously set forth in the Non-Final Office Action mailed August 5, 2020.
	Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6-7 of the Remarks that the amendments to claim 12 have overcome the 112(b) rejections previously set forth.  The Examiner respectfully disagrees.  As discussed previously, the claim is directed towards “a plurality of recesses” in line 3, in other words, a single plurality.  The claim further discloses that “each plurality of recesses”.  Since the term “each” implies multiple, it is unclear if the claim is intending to recite that the tip has multiple pluralities or if each recess of the plurality of recesses has a bottom and a plurality of ports. 
These teachings make clear that Lazarus focuses on protrusions to the exclusion of any other design feature that may prevent obstruction. Considering Lazarus's teaching that a catheter having small sidewall openings does not require protrusions to stay unclogged Lazarus does not motivate the skilled person to add protrusions to the catheter described by Heath”.  The Examiner first notes that as Heath does not explicitly disclose the size of the openings, one of ordinary skill in the art would not assume that the size of openings are of a size disclosed by Lazarus as not needing protrusions (i.e. less than about 0.05 millimeter).  Contrary, given the disclosed dimension of the diameter of the catheter (paragraph 27) and the size of the openings relative to diameter of the catheter as depicted in the drawings, one of ordinary skill in the art would not conclude that the openings are less than 0.05 mm.  However, Lazarus discloses that the external protrusions assist in preventing obstructions with small size of openings (5:1-4) and are beneficial even with very small sidewall openings (2:27-30).  Therefore, one of ordinary skill in the art would look to the teachings of Lazarus and would be motivated to provide the protrusions around the openings of Heath for the added benefit of enhancing obstruction prevention.
Further, since Heath already discloses features which minimize obstructions, Applicant argues on pgs. 11-13 of the Remarks that the examiner applied hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed previously, the examiner maintains that one of ordinary skill in the art would recognize that the added benefit of the protrusions to further ensure obstructions are minimized.  Additionally, the protrusions of Lazarus provide the additional benefit of assisting in easily parting tissue when the catheter is inserted into the body without danger of tearing the tissue, as discussed previously and in Lazarus (4:24-26).  As such, given the teachings of Lazarus, the examiner maintains that one of ordinary skill in the art would be motivated to modify Heath with the teachings of Lazarus to arrive to the claimed invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following elements mentioned in the description: “fig. 8” is referred to in paragraph 30 but the drawings do not contain fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claim is drawn to a plurality of ports in the shape of elongated slots.  This embodiment is shown in fig. 4a/b and disclosed in paragraph 26 of the specification.  This claim is now dependent on claim 1 which is drawn to an embodiment of a catheter having a plurality of protrusions positioned about the ports.  
Regarding claim 6, the claim is drawn to a tip comprising a lattice structure having a plurality of layers.  This embodiment is shown in fig. 6a/b and disclosed in paragraph 28 of the specification.  This claim is now dependent on claim 1 which is drawn to an embodiment of a catheter having a plurality of protrusions positioned about the ports.  The originally filed specification does not provide adequate support for a catheter tip having both a lattice structure having a plurality of layers and a plurality of protrusions.  The specification makes it clear these are two separate embodiments and there is no discussion about combining these two embodiments.  
Regarding claim 9, the claim is drawn to a plurality of recesses with each recess having a bottom and a plurality of ports positioned at the bottom.  This embodiment is shown in fig. 7 and disclosed in paragraph 29 of the specification.  This claim is now dependent on claim 1 which is drawn to an embodiment of a catheter having a plurality of protrusions positioned about the ports.  The originally filed specification does not provide adequate support for a catheter having both a plurality of recesses with each recess having a bottom and a plurality of ports positioned at the bottom and a plurality of protrusions.  The specification makes it clear these are two separate embodiments and there is no discussion about combining these two embodiments.  
Regarding claim 12, the claim is drawn to nested layers with each layer having a lumen and a plurality of recesses with each plurality comprising a bottom and a 
Claims 5 and 8 are also rejected by virtue of being dependent on claims 4 and 6, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites that each layer including a plurality of ports in line 3 of the claim.  It is unclear if this plurality is the same plurality as claim 1 or if the claim intends to introduce a second plurality.  It is further unclear if the plurality of 
Regarding claim 9, the claim recites that each recess has a plurality of ports in line 3 of the claim.  It is unclear if this plurality is the same plurality as claim 1 or if the claim intends to introduce a second plurality.  It is further unclear if the plurality of protrusions of claim 1 are intended to be about the plurality of claim 9.  For examination purposes, the plurality of claim 9 is considered to be the same as claim 1.
Regarding claim 12, the claim recites that each of the plurality of recesses comprising a bottom and a plurality of ports in line 4 of the claim.  It is unclear if this plurality is the same plurality as claim 1 or if the claim intends to introduce a second plurality.  It is further unclear if the plurality of protrusions of claim 1 are intended to be about the plurality of claim 12.  For examination purposes, the plurality of claim 12 is considered to be the same as claim 1.
Further regarding claim 12, the claim requires “a plurality of recesses, each of the plurality of recesses comprising a plurality of ports positioned at the bottom of the recesses”.  Since only one plurality of recesses are recited, it is not understood what “each of the plurality of recesses” is intended to mean.  It cannot be determined if each recess has a port positioned at the bottom of the recess or if the plurality of recesses collectively has a plurality of ports.  See response to arguments, above. 
Claim 8 is also rejected by virtue of being dependent on claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 20030144623) in view of Lazarus (US 4391276).
Regarding claim 1, Heath discloses an occlusion-resistant catheter comprising: a hollow cannula (10 in fig. 1A) defining a fluid passageway (passageway in proximal portion of cannula 10) therethrough, the hollow cannula comprising a body portion (14 in 

    PNG
    media_image1.png
    356
    651
    media_image1.png
    Greyscale


However, Heath does not teach or disclose a plurality of protrusions positioned around the plurality of ports.
Lazarus teaches a similar occlusion resistant catheter (fig. 4; 1:66-67) having a tip (fig. 4) comprising a plurality of protrusions positioned around a plurality of ports.

    PNG
    media_image2.png
    351
    409
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tip of Heath to include the plurality of protrusions positioned around the plurality of ports, as taught by Lazarus.  Lazarus teaches that these protrusions part tissue easily without any danger of tearing the tissue during insertion and ensures the flesh will not collapse and clog the port (4:18-34).
Regarding claim 2, in the modified catheter of Heath, Lazarus discloses the plurality of protrusions is positioned in a helical manner around the plurality of ports (fig. 4; 4:18-20).
Regarding claim 3, in the modified catheter of Heath, Lazarus discloses the plurality of protrusions is positioned in a spiral manner around the plurality of ports (fig. 4; 4:18-20).
Regarding claim 17, in the modified catheter of Heath, Heath discloses the occlusion-resistant tip comprises a length of about 0.5 cm to about 3.5 cm (paragraph 30 discloses the tip has an extended end portion comprising a length of 1-2 cm; the examiner notes that the claim does not presently require that the entire length of the tip be between about 0.5-3.5 cm).
Regarding claim 21, in the modified catheter of Heath, Heath discloses the catheter comprises a biocompatible material (paragraph 38).
Regarding claim 23, in the modified catheter of Heath, Heath discloses the occlusion-resistant tip comprises a thermoplastic polymers (paragraph 38).
Regarding claim 24, in the modified catheter of Heath, Heath discloses the occlusion-resistant tip is molded to the hollow cannula (paragraph 9).
Regarding claim 25, in the modified catheter of Heath, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of bonding the tip to the hollow cannula does not impart a physical limitation which differentiates over the prior art, Heath is considered as reading on the limitation "the occlusion-resistant tip is bonded to the hollow cannula".
Claim 1-5, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulessa (US 20040260249) in view of Lazarus.
Regarding claim 1, Kulessa discloses an occlusion-resistant catheter (10 in fig. 1; paragraph 1) comprising: a hollow cannula (12 in fig. 1) defining a fluid passageway therethrough (lumen of catheter 12 in fig. 1), the hollow cannula comprising a body portion (body of catheter 12 in fig. 1) having a first end (see below) and a second end (see below); and an occlusion-resistant tip positioned at the first end of the body portion (16 in fig. 1), the occlusion- resistant tip comprising at least one port (20 in fig. 1) that provides access to an interior lumen (lumen of distal portion 16), the interior lumen in fluid communication with the fluid passageway of the body portion (figs. 1 and 2).

    PNG
    media_image3.png
    398
    365
    media_image3.png
    Greyscale

However, Kulessa does not teach or disclose a plurality of protrusions positioned around the plurality of ports.


    PNG
    media_image2.png
    351
    409
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tip of Kulessa to include the plurality of protrusions positioned around the plurality of ports, as taught by Lazarus.  Lazarus teaches that these protrusions part tissue easily without any danger of tearing the tissue during insertion and ensures the flesh will not collapse and clog the port (4:18-34).
Regarding claim 2, in the modified catheter of Kulessa, Lazarus discloses the plurality of protrusions is positioned in a helical manner around the plurality of ports (fig. 4; 4:18-20).
Regarding claim 3, in the modified catheter of Kulessa, in the modified catheter of Kulessa, Lazarus discloses the plurality of protrusions is positioned in a spiral manner around the plurality of ports (fig. 4; 4:18-20).
Regarding claim 4, in the modified catheter of Kulessa, Kulessa discloses the occlusion-resistant tip further comprises a plurality of elongated ports that allow fluid to pass into the interior lumen of the tip (paragraph 22 discloses that the ports can be any shape, including rectangular or oval, which are considered elongated shapes).
Regarding claim 5, in the modified catheter of Kulessa, Kulessa discloses the plurality of elongated ports are rectangular in shape (paragraph 22).
Regarding claim 27, Kulessa discloses a method of decreasing pressure in the brain of a subject, the method comprising inserting into the brain of the subject an occlusion-resistant catheter according to claim 1 (fig. 1; see discussion above), such that the pressure is decreased in the brain of the subject (paragraph 3 discloses that hydrocephalus increases pressure on the brain due to accumulation of cerebrospinal fluid, paragraph 27 discloses inserting the device 10 into the brain drains the cerebrospinal fluid which would decrease pressure on the brain).
Regarding claim 28, Kulessa discloses a method of draining cerebral spinal fluid from the brain of a subject comprising inserting into the brain of the subject an occlusion-resistant catheter according to claim 1 (fig. 1; see discussion above), such that the cerebral spinal fluid is drained from the brain of the subject (paragraph 27).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Lazarus, as applied to claim 1 above, and further in view of Engle (US 20050033265).
Regarding claim 6, Heath discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the occlusion-resistant tip further comprises a lattice structure, the lattice structure comprising a plurality of layers, each layer including a plurality of ports.
Engle teaches a catheter (fig. 3) having an occlusion resistant tip (fig. 8; paragraph 7 discloses that the cannula is made to be kink resistant) having a lattice structure (fig. 14 shows ports forming a lattice structure which is considered analogous to Applicants lattice structure in fig. 6A) having a plurality of ports that allow fluid to pass into the interior lumen of the tip (122 in fig. 14).  Engle further teaches the tip can have a plurality of layers (fig. 9 and 10 show layers 60 and 62), each layer including a plurality of ports (paragraph 53 discloses that the apertures extend through both walls). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tip of Heath to include a lattice structure having a plurality of ports that allow fluid to pass into the interior lumen of the tip, as taught by Engle, for the purpose of imparting buckle-resistant properties to the catheter wall (paragraph 62).  The addition of the layers provides an alternate flow path in the event the lumen is blocked, as taught by Engle (paragraph 53).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Lazarus, as applied to claim 1 above, and further in view of Ruzicka (US 4950232).
Regarding claim 9, modified Heath teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the occlusion-resistant tip further comprises a plurality of recesses having a plurality of ports positioned at a bottom of the recesses.
Ruzicka teaches an occlusion resistant catheter having a tip (fig. 1).  The tip further comprises a plurality of recesses (16 and 18 in fig. 1), each recess having a bottom (fig. 3) and each recess having a plurality of ports positioned at the bottom (24 in figs. 1 and 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tip of modified Heath to have the plurality of ports positioned at the bottom of a plurality of recesses, as taught by Ruzicka.  Ruzicka teaches that this modification protects the ports by preventing the ports from being clogged by adjacent tissue (3:58-62).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Lazarus, as applied to claim 1 above, and further in view of Ash (US 20140018772).
Regarding claim 19, modified Heath teaches all of the claimed limitations set forth in claim 1 above, but does not teach or disclose the catheter is impregnated with antibiotics or antimicrobials.
Ash teaches a catheter (fig. 1) which is impregnated with antibiotics or antimicrobials (paragraph 26).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the catheter of modified Heath to be impregnated with antibiotics or antimicrobials, as taught by Ash, for the purpose of preventing infection (paragraph 26).
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Lazarus, as applied to claim 1 above, and further in view of King (US 20130053753).
Regarding claim 20, modified Heath teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the catheter is radiopaque.
	King teaches a similar catheter (fig. 1) which can contain radiopaque substances (paragraph 20).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the catheter of modified Heath to be radiopaque for the purpose of enabling visualization of the catheter while its being positioned (paragraph 20).
	Regarding claim 22, modified Heath teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the hollow cannula comprises silicone.
	King teaches a hollow cannula (72 in fig. 3) which comprises silicone (paragraph 31).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the hollow cannula of modified Heath to comprise silicone for the purpose of providing an art recognized material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783